Citation Nr: 1708681	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  10-31 849	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel


INTRODUCTION

The Veteran had active service from December 1975 to January 1977.

This matter was last before the Board of Veterans' Appeals (Board) in December 2016, on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In the December 2016 decision, the Board decided the issues of entitlement to service connection for hearing loss and tinnitus and remanded the issues of entitlement to service connection for hypertension and obstructive sleep apnea.  This decision pertains only to the portion of the Board's decision that remanded the claims for hypertension and sleep apnea.

A Travel Board hearing was held at the RO in July 2013 before a Veterans Law Judge and a copy of the hearing transcript has been added to the record.  The presiding Veterans Law Judge is no longer with the Board.  Although the Veterans Law Judge who conducts a hearing in an appeal is supposed to participate in making the final determination of the claim (38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.707 (2016), the July 2013 hearing focused solely on the issues of hearing loss and tinnitus.  As no testimony was taken regarding hypertension and sleep apnea, no new hearing is required.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).    

In the December 2016 decision, the Board noted that the RO had issued an April 2013 rating action on the issues of entitlement to service connection for hypertension and obstructive sleep apnea and that the Veteran had timely disagreed with that adjudication.  The Board also determined that the RO "ha[d] not issued a Statement of the Case (SOC) on these claims" and, as a result, remanded those issues to the RO for issuance of an SOC.  However, the record reflects that a July 2014 SOC had been promulgated on the issues of hypertension and obstructive sleep apnea.  As a result, the Board's December 2016 reflects misstatement of fact and a resulting incorrect remand directive.  Accordingly, the portion of the December 2016 Board decision addressing the issues of entitlement to service connection for hypertension and obstructive sleep apnea is vacated.




	                        ____________________________________________
	K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals


